



COURT OF APPEAL FOR ONTARIO

CITATION:
Coutu Gold Mines Company Limited v. Ontario, 2014 ONCA
    684

DATE: 20141003

DOCKET: C58385

Doherty, Pepall and Tulloch JJ.A.

BETWEEN

Coutu Gold Mines Company Limited

Appellant

and

Her Majesty the Queen in Right of Ontario

Respondent

Peter W. Coutu, in person

Tom Schreiter, for the respondent

Heard and released orally: September 25, 2014

On appeal from the order of Justice I.S. McMillan of the
    Superior Court of Justice, dated November 14, 2013.

ENDORSEMENT

[1]

The appellants 2013 action seeks the same relief for the same set of
    underlying factual complaints as found in the appellants 2008 and 2010
    actions.  The appellant seeks the return of mining claims and mining rights
    forfeited to the Crown in 1974.

[2]

The motion judge dismissed the appellants action on the grounds of
res
    judicata
, abuse of process, time limitations, and on the language of the
Coutu
    Gold Mines Limited Act, 2012
, c. P. R. 1.  We see no error in his decision
    to dismiss the action.  No appeal was ever taken from the two court orders
    dismissing the appellants actions claiming the same relief and raising the
    same issues as claimed in the 2013 action.

[3]

Res judicata
and abuse of process were properly relied upon by
    the motion judge.  Furthermore, it is not open to the appellant to rely on a
    new legal theory or different documentary and statutory interpretation to avoid
    the application of
res judicata
.  See
Las Vegas Strip Ltd. v. Toronto
    (City)
[1996] O.J. 3210.

[4]

Moreover, the enactment of the
Coutu Gold Mines Limited Act
has
    no impact on the outcome because it expressly provided that any mining rights
    and mining licences of occupation forfeited to the Crown after the date of
    dissolution of the company were unaffected.

[5]

The appeal is dismissed.  As agreed by the parties, the appellant will
    pay the respondent $1,000 in costs inclusive of disbursements and all
    applicable taxes.

Doherty J.A.

S.E. Pepall J.A.

M. Tulloch J.A.


